
	

113 SRES 566 ATS: Celebrating the 125th anniversary of the State of South Dakota.
U.S. Senate

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		III
		113th CONGRESS
		2d Session
		S. RES. 566
		IN THE SENATE OF THE UNITED STATES
		
			September 18, 2014
			Mr. Thune (for himself and Mr. Johnson of South Dakota) submitted the following resolution; which was considered and agreed to
		
		RESOLUTION
		Celebrating the 125th anniversary of the State of South Dakota.
	
	
		Whereas South Dakota joined the Union as a State on November 2, 1889;
		Whereas South Dakota serves as a breadbasket for the United States and the world;Whereas the agriculture industry in South Dakota produces a  $25,600,000,000 economic impact each
			 year;Whereas South Dakota is among the top 10 producers in the United States of 9 different crops;Whereas South Dakota is among the top 10 producers in the United States in 5 different animal
			 production
			 areas;Whereas South Dakota is a land of opportunity and free enterprise;Whereas South Dakota consistently has one of the lowest unemployment rates in the United States;Whereas South Dakota has an outstanding system of education at every level, teaching students to
			 become leaders and innovators in a variety of fields;Whereas South Dakotans have gone on to serve proudly and in disproportionately high numbers in the
			 United States Armed Forces;Whereas the USS South Dakota was commissioned in 1942 and valiantly served in the Pacific during
			 World War II;Whereas South Dakota is honored to be home to 9 Native American tribes;Whereas South Dakota boasts the highest mountains between the Appalachians and the Rockies;Whereas South Dakota supports environmental conservation as home to 6 National parks;Whereas people from all over the United States travel to South Dakota every year to participate in
			 an annual tradition of pheasant hunting that has spurred tourism and
			 economic growth and has maintained a heritage important to South Dakotans
			 for generations; andWhereas South Dakota came to symbolize the commitment of the United States to freedom and democracy
			 by way of the world-famous Mount Rushmore: Now, therefore, be it
		
	
		That the Senate commends and celebrates South Dakota and its people on the State's 125th anniversary.
		
